Citation Nr: 1716139	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  06-21 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.  

2.  Entitlement to service connection for the residuals of a discectomy and attempted lumbar fusion with revision secondary to the service-connected residuals of a gunshot wound (GSW) of the right knee with degenerative changes.

3.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from February 2005 and May 2009 rating decisions by or on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2008 and April 2010, the Board remanded the issue of entitlement to service connection for hypertension for additional evidentiary development.  While the matter was in remand status, the Veteran perfected an appeal with respect to multiple additional issues.  In August 2012 and April 2013, the Board remanded the issues of entitlement to service connection for hypertension and a low back disability; the issue of entitlement to an increased rating for PTSD; and the issue of entitlement to a total rating based on individual unemployability due to service-connected disability to the RO for additional evidentiary development.  

While the matter was in remand status, in a February 2014 rating decision, the RO granted a total rating based on individual unemployability effective May 12, 2010, and advised the Veteran that its action had satisfied his appeal.  

Upon further review, it is the conclusion of the Board that the issues of entitlement to service connection for hypertension and entitlement to an increased evaluation for PTSD are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.   


FINDINGS OF FACT

1.  The Veteran is service-connected for a right knee disability secondary to a gunshot wound that occurred while he was on active duty.  

2.  A private physician has concluded that the Veteran's current low back disorder was caused by or the result of his service-connected right knee disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an award of service connection for a low back disability secondary to the service-connected right knee disability have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (2000)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.



II.  Laws and Regulations

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2014).  In order to establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2016).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that for purposes of 3.303(b), where a claimant asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the claimant can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2016), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a) (2016), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d) (2016).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established on the basis of aggravation, the Veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  


III.  Facts and Discussion

The record reveals that while the Veteran was on active duty, he was wounded in the right knee via a gunshot wound.  After service, the Veteran requested that service connection be granted for his right knee wound residuals.  Service connection was subsequently granted.  

Nearly thirty-two years after the Veteran was discharged from service, he submitted a claim for benefits for a lower back disability.  The Veteran averred that as a result of his service-connected right knee disability, he developed a lower back disorder.  

To support his claim, the Veteran obtained from his private physician an opinion letter, dated May 2013.  In that letter, the doctor wrote:

	. . . continues with low back pain which has intensified. . . he has underwent three surgeries for low back pain the last of which was in 1991. . . Diagnosis:  Post traumatic residual severe degenerative joint disease status post spinal fusion.  It is more likely than not that the aforementioned is directly and causally related to injury to the right knee as herein discussed by a process of constant and chronic bio mechanical compensation and adaptation via altered gait and weight shifting.  [The Veteran] has been shifting his weight from side to side and limping for many years secondary to his right knee injury.  It is accordingly more likely than not that same is directly and causally related to [the Veteran's] military service.  This is a permanent and progressive condition.  

A contrary opinion was provided by a VA medical professional in January 2014.  The VA examiner noted that a previous VA examiner in May of 2009 had concluded that the back disability was not related to or caused by the knee disability but was, instead, age related.  [It is also noted that the medical doctor who provided the May 2009 examination couched his conclusion with the qualifier "probably" and did not provide a full explanation as to why he believed that the service-connected knee disorder had not aggravated or caused or result in the lower back disorder.]  The examiner of January 2014 then concluded that the Veteran's back disorder was not caused by or permanently aggravated by any of his service-connected disorders.  It was then reported that while the service medical records showed an incident of back pain in service, the records were silent about back pain from the date of the Veteran's discharge until 1999.  The examiner admitted that there were medical studies that a limp, such as one caused by the Veteran's service-connected right knee disability, "may cause" back pain.  However, the examiner did not explain why these studies were not applicable in the Veteran's case.  The examiner did suggest that because the records did not annotate the Veteran's long-complained of limp, the evidence was insufficient to etiologically tie the back disorder to the service-connected right knee disability.  The Board would also point out that in the report, the examiner repeatedly referenced "current [medical] literature" but then did not provide any type of citation or information as to what literature she was referencing.  

The Veteran's medical records from his period of service are negative for any findings or complaints involving his back.  The Board further recognizes that there is a gap of nearly 32 years between the Veteran's discharge from service and from when the VA was notified that the Veteran had a back disorder.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's written statements that he has proffered during the course of this appeal have not been contradictory.  He has long averred that his various back symptoms were related to his knee disability and that as his knee became more disabling, his lower back exhibited additional manifestations and symptoms.  The Board finds that the Veteran's written evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this instance, there is competent medical evidence in support of the appeal along with VA opinions to the contrary.  It is noted that the private examiner did not qualify his statement by indicating that he was relying on the history given to him by the Veteran but instead made a conclusion concerning the etiology of back disorder after treating the Veteran for a number of years. 

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (199); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical opinion is inadequate when it is unsupported by clinical evidence).

Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

As noted, the Veteran's service treatment records show a single complaint involving the lower back.  However, the Veteran's end-of-service medical records do not indicate that he complained of back pain.  However, the medical evidence does show that the Veteran now has a lower back disability.  Two VA examiners have terse conclusions concerning the etiology of the Veteran's lower back disability while a private doctor, who has seen the appellant on more than one occasion, has opined that the disorder is secondary to or the result of his service-connected right knee disorder.  It is further noted, through the Board's reading of the opinion, that the private doctor appears to have been thorough in his review of the medical evidence of record while the most recent VA examiner's opinion was tentative and imprecise.  The private doctor analyzed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  Additionally, the private doctor did not hint or suggest that the Veteran's back disability was related to or caused by anything but mechanical bodily changes as a result of the service-connected knee disorder. 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also 38 C.F.R. § 3.102 (2016).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the claimant prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the Veteran is afforded the benefit-of-the-doubt, the Board concludes that the Veteran's lower back disability was caused by or the result of his service-connected right knee disorder.  As such, service connection is warranted in this case and his claim must be granted.


ORDER

Entitlement to service connection for a back disability secondary to the service-connected right knee disability is granted.


REMAND

The record reflects that the Board previously sought to obtain an opinion concerning the severity of the Veteran's PTSD.  To support his claim for an increased evaluation, the Veteran has proffered a private psychologist's opinion dated May 2013.  In that opinion, the examiner chronicled the various symptoms and manifestations reported by the Veteran and confirmed the diagnosis of PTSD along with depressive disorder, not otherwise specified.  A Global Assessment of Functioning (GAF) score of 38 was assigned.  

As reported above, the Board remanded the claim to the AOJ so that a VA psychiatric examination of the Veteran could be accomplished.  Such an examination occurred in November 2013.  The examiner noted that the Veteran was suffering from PTSD and a depressive disorder, not otherwise specified.  The VA examiner assigned a GAF score of 60.  The examiner did not provide comments as to why there was such a large variance of GAF scores within a six month period of time.  Moreover, the examiner did not provide comments as to why the examiner believed that there had been significant improvement since the previous private examination and whether such improvement indicated stabilization of the psychiatric disorder.  

It is noted that a review of the various medical records of the Veteran reveals that the Veteran has not sought treatment for his PTSD.  As such, it is impossible to determine whether the private examination report of May 2013 or the VA examination report of November 2013 more accurately reflects the severity of the Veteran's mental disorder.  Hence, it is the determination of the Board that the issue should be returned to the AOJ so that another psychiatric examination of the Veteran may occur and the large GAF score variance may be explained.  

The Board notes that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although the DSM-5 no longer uses the GAF scale to assess functioning, the DSM-IV was in effect at the time the GAF scores referenced above were assigned.  Therefore, the Board must consider these GAF scores as one factor in evaluating the Veteran's occupational and social functioning.  As such, clarification remains necessary.

With respect to the issue of entitlement to service connection for hypertension secondary to the Veteran's service-connected type II diabetes mellitus, the record also reflects that the Board sought an etiological opinion from a VA examiner.  Said review occurred in January 2014.  The examiner acknowledged that the Veteran was suffering from diabetes mellitus.  The reviewer further recognized that a "VA examination dated 11-26-2013" found that the Veteran's hypertension "was as least as likely as not permanently aggravated by the veteran's diabetes."  However, further on in the examiner's report, it was written that the Veteran's hypertension was not due to or aggravated by his diabetes.  It was further written that:

There is insufficient objective evidence to provide a nexus for the veteran's hypertension as due to or aggravated by the veteran's SC diabetes mellitus.

The examiner did not discuss why the previous VA examiner's opinion was faulty and, instead, insinuated that a determination could not be made as to the etiology of the hypertension.  

The Board further notes that the VA examiner of January 2014 did not fully discuss the opinion submitted by the Veteran's private doctor (dated May 2013) which diagnosed the Veteran with ischemic heart disease and hypertension.  More specifically, the private doctor concluded that the Veteran's ischemic heart disease was caused by or related to his military service, and, that his hypertension was "directly and causally related to his military service."  

Because there appears to be a lack of clarity as to whether the Veteran now suffers from a cardiac disorder (either ischemic heart disease which is a presumptive disorder or hypertension) related to service, or caused by or aggravated by his service-connected type II diabetes mellitus, it is the opinion of the Board that this issue should also be returned to the AOJ for additional development.  

The VA's duty to assist the appellant in the development of his claim includes the obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Based on the record, it is the determination of the Board that a thorough and contemporaneous medical examinations that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case, or the lack thereof, and in light of the applicable provisions of the VCAA, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that such medical examinations should be afforded the Veteran before the Board issues a determination on the merits of his claim.


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should arrange for the Veteran to undergo a psychiatric examination concerning the severity of his service-connected PTSD.  Access to the Veteran's electronic claims file must be made available to the examiner for review in connection with the examination.  

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's service-connected psychiatric disability.  The examiner should also specifically comment on the impact of the Veteran's PTSD upon his social and occupational activities including his employability.  The examiners should further provide comments concerning the large variance in GAF scores as noted above.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination by a medical professional with appropriate expertise so that a determination may be made as to the etiology of his hypertension.  Access to the Veteran's electronic claims file must be made available to the examiner for review in connection with the examination.  

The examiner should be asked to provide an opinion, with supporting rationale, as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension (or any other cardiovascular disease found to be present, to include ischemic heart disease) is causally related to his active service or any incident therein, to include presumed exposure to Agent Orange?

If not, is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension is proximately due to or the result of his service-connected diabetes mellitus?

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension is aggravated (permanently made worse) by his service-connected diabetes mellitus.

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the hypertension prior to aggravation by the service-connected diabetes mellitus.

The medical examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the doctor is unable to provide the requested opinion without resorting to speculation, the doctor/reviewer must provide an explanation for the basis of that determination.  For example, does the doctor lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified doctor should provide an opinion and/or the additional testing should be accomplished.  If the doctor cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific service-connected disability can possibly cause the claimed condition, or the actual cause of the disability cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  Thereafter, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


